             Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.1 Page 1 of 10
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
                                                                                                       21-MJ-0720
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
    OnePlus A6013 cell phone seized under FPF #                              )
       2020250600104101 ("Target Device")                                    )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21, USC sec. 952/960/963                  Importation of a Controlled Substance and Conspiracy



          The application is based on these facts:
        See Attached Affidavit of Homeland Security Investigations Special Agent Andrew Crotzer, incorporated herein by
        reference.
           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Special Agent Andrew Crotzer, HSI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:        2/24/21
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.2 Page 2 of 10




 1                                         AFFIDAVIT
 2         I, Special Agent Andrew Crotzer, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6               OnePlus A6013 cell phone seized under FPF # 2020250600104101 (“Target
 7         Device”)
 8 as further described in Attachment A, and to seize evidence of crimes, specifically
 9 violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
10 in Attachment B. The requested warrant relates to the investigation and prosecution of
11 Pedro Kevin CRISPIN-LEON (“Defendant”) for importing approximately 13.58 kilograms
12 of methamphetamine from Mexico into the United States. The Target Device is currently
13 in the custody of Customs and Border Protection and located at 9495 Customhouse Plaza,
14 San Diego, CA 92154.
15         2.    The information contained in this affidavit is based upon my training,
16 experience, investigation, and consultation with other members of law enforcement.
17 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
18 Target Device, it does not contain all the information known by me or other agents
19 regarding this investigation. All dates and times described are approximate.
20                                      BACKGROUND
21         3.    I have been employed as a Special Agent with Homeland Security
22 Investigations (HSI) since June 2018. I am currently assigned to the HSI Office of the
23 Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal
24 Law Enforcement Training Center in Glynco, Georgia.
25         4.    In February 2019, I successfully completed 24 hours of Mobile Forensics,
26 Cellebrite UFED4PC and Physical Analyzer Training.
27         5.    During my tenure with HSI, I have participated in the investigation of various
28 narcotics trafficking organizations involved in the importation and distribution of
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.3 Page 3 of 10




 1 controlled substances into and through the Southern District of California. Through my
 2 training, experience, and conversations with other law enforcement officers experienced in
 3 narcotics trafficking investigations, I have gained a working knowledge of the operational
 4 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 5 United States from Mexico at Ports of Entry.
 6         6.     I am aware that it is common practice for narcotics traffickers to work in
 7 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 8 to smuggle controlled substances into the United States from Mexico by concealing the
 9 controlled substances in vehicles or on persons entering the United States at Ports of Entry
10 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
11 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
12 frequently communicate with the individual responsible for importing the concealed
13 narcotics into the United States. These communications can occur before, during and after
14 the narcotics are imported into the United States. For example, prior to the importation,
15 narcotics traffickers frequently communicate with the transporter(s) regarding
16 arrangements and preparation for the narcotics importation. When the importation is
17 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
18 monitor the progress of the narcotics, provide instructions and warn accomplices about law
19 enforcement activity. When the narcotics have been imported into the United States,
20 narcotics traffickers may communicate with the transporter(s) to provide further
21 instructions regarding the delivery of the narcotics to a destination within the United States.
22         7.     Based upon my training, experience, and consultations with law enforcement
23 officers experienced in narcotics trafficking investigations, and all the facts and opinions
24 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
25 can and often do contain electronic evidence, including, for example, phone logs and
26 contacts, voice and text communications, and data, such as emails, text messages, chats
27 and chat logs from various third-party applications, photographs, audio files, videos, and
28 location data. This information can be stored within disks, memory cards, deleted data,
      Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.4 Page 4 of 10




 1 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 2 telephone. Specifically, searches of cellular telephones of individuals involved in the
 3 importation of narcotics may yield evidence:
 4
          a.     tending to indicate efforts to import controlled substances from Mexico
 5               into the United States;
 6
          b.     tending to identify accounts, facilities, storage devices, and/or services–
 7               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
 8
                 United States;
 9
          c.     tending to identify co-conspirators, criminal associates, or others involved
10
                 in importation of methamphetamine from Mexico into the United States;
11
          d.     tending to identify travel to or presence at locations involved in the
12
                 importation of controlled substances from Mexico into the United States,
13               such as stash houses, load houses, or delivery points;
14
          e.     tending to identify the user of, or persons with control over or access to,
15               the Target Device; and/or
16
          f.     tending to place in context, identify the creator or recipient of, or establish
17               the time of creation or receipt of communications, records, or data involved
18               in the activities described above.

19                       FACTS SUPPORTING PROBABLE CAUSE
20        8.     On September 4, 2020, at approximately 2:25 a.m., Pedro CRISPIN-Leon
21 (“CRISPIN” or “Defendant”), a United States Citizen, applied for entry into the United
22 States from Mexico at the Otay Mesa Port of Entry, San Diego, California, in vehicle lane
23 #6. CRISPIN- Leon was the driver, sole occupant, and registered owner of a gray 2017
24 Honda Civic with California license plates 7WWG851. Customs and Border Protection
25 Officer (CBPO) Edgar Cintron was working in primary inspection and received two
26 negative customs declarations from Defendant. CRISPIN told CBPO Cintron that he was
27 traveling to San Diego, California.
28        9.     CRISPIN was asked to open his trunk for inspection. During the inspection,
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.5 Page 5 of 10




 1 CBPO Cintron lifted the carpet near the spare tire and found a large gym bag in the tire well
 2 of the vehicle. CBPO Cintron unzipped the bag and found several packages contained
 3 inside. During secondary inspection in the vehicle lot, CBPOs extracted 6 packages from
 4 the gym bag with a total weight of approximately 13.58 kilograms. The substance inside
 5 the packages preliminarily tested positive for methamphetamine. Officers placed CRISPIN
 6 under arrest for violating Title 21 United States Code, Sections 952 and 960, Unlawful
 7 Importation of Controlled Substances.
 8        10.    CRISPIN waived his Miranda rights and denied knowledge of narcotics inside
 9 the vehicle, and stated the drugs were possibly planted in his vehicle. He claimed he and
10 his wife live in Tijuana and own only one vehicle. Defendant explained that he is employed
11 at UPS in Chula Vista, and typically works Tuesday through Saturday from 3:00 a.m. until
12 approximately 11:00 a.m. CRISPIN claimed that after getting home from work, he usually
13 takes a three to four hour nap. Defendant further explained that he wakes up to have dinner
14 with his family, then takes another nap before leaving for work.
15        11.    CRISPIN stated on Thursday, September 3, 2020, he got home around 12:00
16 p.m. and then went to sleep around 2:00 p.m. CRISPIN claimed that his wife went to her
17 mother’s house while he was asleep. (CRISPIN believed that nobody else had access to
18 his vehicle besides his wife. He explained that she parks it just outside her mother’s house
19 when she visits.) CRISPIN stated his wife brought the vehicle home, but got a ride back
20 with her mother to spend the night at her mother’s house.
21        12.    CRISPIN stated he woke up around 1:00 a.m. on September 4, 2020, to head
22 to work. He was unable to explain how the drugs would be removed from his vehicle once
23 he crossed into the United States. CRISPIN reiterated that his vehicle sits in a parking lot
24 while he is working, and at his house when he is off work.
25        13.    During his post-arrest interview, CRISPIN acknowledged that the Target
26 Device belongs to him and claimed that it contains his communications with his wife via
27 Facebook Messenger that may confirm his version of events. CRISPIN provided agents
28 with a signed consent form to search the Target Device.
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.6 Page 6 of 10




 1         14.   Following the interview, the Target Device was downloaded at the Otay Mesa
 2 port of entry pursuant to CRISPIN’s consent. Although the download contained data such
 3 as call logs and text messages, it did not include Facebook Messenger communications
 4 CRISPIN referred to during his post-arrest statement.
 5         15.   I am aware, based on my training and consultation with an HSI certified
 6 forensic analyst, that different forensic applications used for mobile device analysis may
 7 produce different results in data extraction. In this case, the version of a software tool used
 8 at Otay Mesa POE allowed agents to obtain an Advanced Logical extraction of the Target
 9 Device. Using a more advanced version of the software available at the HSI forensic lab
10 may produce a more complete download, including extraction of third-party applications
11 such as Facebook Messenger. I am therefore asking for the ability to forensically examine
12 the Target Device again.
13         16.   Based on my review of the crossing history, I know that CRISPIN had regular
14 crossing in the vehicle where narcotics were found for several months prior to his arrest. I
15 believe there is probable cause that CRISPIN and others were engaged in a conspiracy to
16 import illegal drugs prior to his arrest on September 4, 2020. In light of the above facts and
17 my experience and training, there is probable cause to believe that Defendant was using the
18 Target Device to communicate with others to further the importation of illicit narcotics into
19 the United States. Accordingly, based upon my experience and training, and all the facts
20 and opinions set forth in this affidavit, I believe that information relevant to the narcotics
21 smuggling activities of CRISPIN, such as telephone numbers, made and received calls,
22 contact names, electronic mail (e-mail) addresses, appointment dates, messages, pictures
23 and other digital information are stored in the Target Device. Further, in my training and
24 experience, narcotics traffickers may be involved in the planning and coordination of a drug
25 smuggling event in the days and weeks prior to an event. There is probable cause to believe
26 that additional evidence of CRISPIN’s contacts with his wife and/or other co-conspirators
27 will be found in the Target Device dating back to July 4, 2020. Accordingly, I request
28 permission to search the Target Device for data beginning on July 4, 2020, up to and
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.7 Page 7 of 10




 1 including September 4, 2020.
 2                                      METHODOLOGY
 3         17.    It is not possible to determine, merely by knowing the cellular telephone’s
 4 make, model and serial number, the nature and types of services to which the device is
 5 subscribed and the nature of the data stored on the device. Cellular devices today can be
 6 simple cellular telephones and text message devices, can include cameras, can serve as
 7 personal digital assistants and have functions such as calendars and full address books and
 8 can be mini-computers allowing for electronic mail services, web services and rudimentary
 9 word processing. An increasing number of cellular service providers now allow for their
10 subscribers to access their device over the internet and remotely destroy all of the data
11 contained on the device. For that reason, the device may only be powered in a secure
12 environment or, if possible, started in “flight mode” which disables access to the network.
13 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
14 equivalents and store information in volatile memory within the device or in memory cards
15 inserted into the device. Current technology provides some solutions for acquiring some of
16 the data stored in some cellular telephone models using forensic hardware and software.
17 Even if some of the stored information on the device may be acquired forensically, not all
18 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
19 data acquisition or that have potentially relevant data stored that is not subject to such
20 acquisition, the examiner must inspect the device manually and record the process and the
21 results using digital photography. This process is time and labor intensive and may take
22 weeks or longer.
23         18.    Following the issuance of this warrant, I will collect the Target Device and
24 subject it to analysis. All forensic analysis of the data contained within the telephone and
25 its memory cards will employ search protocols directed exclusively to the identification
26 and extraction of data within the scope of this warrant.
27         19.    Based on the foregoing, identifying and extracting data subject to seizure
28 pursuant to this warrant may require a range of data analysis techniques, including manual
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.8 Page 8 of 10




 1 review, and, consequently, may take weeks or months. The personnel conducting the
 2 identification and extraction of data will complete the analysis within ninety (90) days of
 3 the date the warrant is signed, absent further application to this court.
 4                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 5         20.   As stated above, agents previously obtained a download of the Target Device
 6 pursuant to CRISPIN’s consent. Advanced logical extraction was obtained on or about
 7 September 4, 2020. No data obtained from the original extraction is used to support this
 8 application, other than as described in this affidavit.
 9                                        CONCLUSION
10         21.   Based on the facts and information set forth above, I submit there is probable
11 cause to believe that a search of the Target Device will yield evidence of Defendant’s
12 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
13 request that the Court issue a warrant authorizing law enforcement to search the item
14 described in Attachment A, and seize the items listed in Attachment B using the above-
15 described methodology.
16 I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18                                           ____________________________
                                             Special Agent Andrew Crotzer
19                                           Homeland Security Investigations
20
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of
21
     Criminal Procedure 4.1, this 24th day of February, 2021.
22
23
   _________________________
24 Honorable William V. Gallo
25 United States Magistrate Judge
26
27
28
       Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.9 Page 9 of 10



                                     ATTACHMENT A
 1
 2                             PROPERTY TO BE SEARCHED
 3
     The following property is to be searched:
 4
 5         OnePlus A6013 cell phone seized under FPF # 2020250600104101 (“Target

 6 Device”)
 7
   currently in the possession of Customs and Border Protection and located at 9495
 8 Customhouse Plaza, San Diego, CA 92154.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:21-mj-00720-WVG Document 1 Filed 02/24/21 PageID.10 Page 10 of 10



                                      ATTACHMENT B
 1
 2                                  ITEMS TO BE SEIZED
 3
         Authorization to search the cellular telephone described in Attachment A
 4 includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 5 temporary or permanent files contained on or in the cellular telephone for evidence
   described below. The seizure and search of the cellular telephone shall follow the
 6 search methodology described in the affidavit submitted in support of the warrant.
 7
         The evidence to be seized from the cellular telephone will be electronic records,
 8 communications, and data such as emails, text messages, chats and chat logs from
 9 various third-party applications, photographs, audio files, videos, and location data, for
   the period of July 4, 2020, up to and including September 4, 2020:
10
11       a.     tending to indicate efforts to import controlled substances from Mexico
                into the United States;
12
13       b.     tending to identify accounts, facilities, storage devices, and/or services–
                such as email addresses, IP addresses, and phone numbers–used to
14              facilitate the importation of controlled substances from Mexico into the
15              United States;

16         c.    tending to identify co-conspirators, criminal associates, or others involved
17               in importation of methamphetamine, or some other federally controlled
                 substance, from Mexico into the United States;
18
19         d.    tending to identify travel to or presence at locations involved in the
                 importation controlled substances from Mexico into the United States,
20               such as stash houses, load houses, or delivery points;
21
           e.    tending to identify the user of, or persons with control over or access to,
22               the Target Device; and/or
23
           f.    tending to place in context, identify the creator or recipient of, or establish
24               the time of creation or receipt of communications, records, or data involved
25               in the activities described above;
26 which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
27 963.
28
